Mr. Justice Bigelow, dissenting. Under the constitution if becomes the duty of the court, • in construing the act in question, to look to its title, and when this was done, it appears from it, and the body of the act itself, that the primary object of the law is, not to regulate the execution of chattel mortgages, but to regulate the assignment of notes secured by such mortgages, and that it in nowise affects the mortgage itself, until the notes secured by it are assigned, when the notes and mortgage become divorced and the latter becomes void. I am therefore of the opinion that a majority of the court have reached an incorrect conclusion in affirming the judgment,'and hence I feel compelled to dissent from it.